Four Star Holdings, Inc. 100 Four Star Lane Odenville, AL 35120 November 9, 2012 VIA EDGAR Ms:Jennifer Gowetski, Senior Counsel Securities and Exchange Commission Division of Corporate Finance Mail Stop 8 Washington, D.C. 20549 Re:Application for Withdrawal pursuant to Rule 477 of the Securities Act of 1933, as amended of S-1 Registration Statement, SEC File No. 333-150751 Dear Ms. Gowetski: Pursuant to Rule 477(a) of the Securities Act of 1933, as amended,Four Star Holdings, Inc. (the “Registrant”) hereby respectfully requests the withdrawal of the Registrant’s S-1 Registration Statement (the "Registration Statement"), filed with the Commission on July 9, 2010. The Registrant has determined that it will not go forward with the offering on the terms described in the Registration Statement. The Registrant requests that the Commission consent to this application on the grounds that withdrawal of the Registration Statement is consistent with the public interest and the protection of investors, as contemplated by paragraph (a) of Rule 477.No securities were sold under the Registration Statement. Accordingly, we request that the Commission issue an order granting the withdrawal of the Registration Statement (the “Order”) effective as of the date hereof or at the earliest practicable date hereafter. Please provide a copy of the Order to the undersigned via email at alrhoney@msn.com with copy to Bobby R. Smith Jr. via email at bsmith@4starhomes.info. Sincerely, /s/ Alvin A. Rhoney Alvin A. Rhoney Chief Financial Officer 100 Four Star Lane, Odenville, AL 35120205 640-3726 Ph205 640-4724 Fax
